Citation Nr: 1215210	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-11 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1. Whether a reduction in the disability rating for chondromalacia patella, right knee, from 20 percent to 10 percent, effective July 23, 2007, was proper. 

2. Entitlement to an evaluation in excess of 20 percent for chondromalacia patella, right knee.  

2. Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis, right knee. 

3. Entitlement to an evaluation in excess of 10 percent for degenerative changes, left knee. 

4. Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Buffalo, New York.  The rating decision, inter alia, reduced the Veteran's rating for service-connected chondromalacia patella, right knee, from 20 percent to 10 percent, effective July 23, 2007. 

The Veteran was afforded a hearing before the undersigned Veteran Law Judge at the RO in Buffalo, New York, in August 2010.  A written transcript of this proceeding has been associated with the claims file. 

The claims were previously before the Board in October 2009 and September 2010, at which time they were remanded for further development.  

As noted in the Board's September 2010 remand, the Veteran has raised the issue of entitlement to TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a total disability rating based on individual unemployability in increased-rating claims when the issue of unemployability is raised by the record. Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim.  For the purpose of clarity, the Board has separately captioned the issue on the title page of this decision.

The  issue of entitlement to service connection for a back disorder (claimed as sciatica) as secondary to service-connected bilateral knee disabilities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Hearing Transcript, p. 7.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 20 percent for chondromalacia patella of the right knee, entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right knee, entitlement to an evaluation in excess of 10 percent for degenerative changes of the left knee, and entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. A 20 percent rating for service-connected chondromalacia patella, right knee, was in effect from November 4, 1999, to July 23, 2007.  

2. The RO's October 2007 rating decision, which reduced the Veteran's rating for service-connected chondromalacia patella, right knee, from 20 percent to 10 percent, effective July 23, 2007, did not consider required regulatory provisions and denied the Veteran due process. 


CONCLUSION OF LAW

The RO's October 2007 RO rating decision, which reduced the Veteran's rating for his service-connected chondromalacia patella, right knee, from 20 percent to 10 percent, is void ab initio, and the criteria for restoration of the 20 percent rating for this condition are met. 38 C.F.R. § 3.344 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In light of the Board's favorable decision, the claim is substantiated, and there are no further VCAA duties. Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)(Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

Propriety of Reduction - Procedural History

The first issue which must be addressed in this case is whether the reduction in the disability rating from 20 percent to 10 percent, effective July 23, 2007, for right knee chondromalacia, was legally proper.  The relevant procedural history relating to the right knee is outlined below.  

Specifically, in February 1998, the RO granted service connection for right knee chondromalacia, evaluated as 0 percent disabling under Diagnostic Code 5257 (recurrent subluxation or lateral instability).  

In July 1998, the RO increased the evaluation for the right knee disability to 10 percent based upon objective evidence of painful motion.  The Veteran continued to be rated under Diagnostic Code 5257 for instability.  

In March 2001, the RO increased the evaluation for the right knee disability to 20 perfect, effective November 4, 1999.  While there were no objective findings of instability at that time, the RO reasoned that the Veteran was issued a knee brace and used a cane for ambulation, and thus, "it was reasonable to combine these findings to allow for a 20 percent evaluation for the overall right knee disability."  

The Veteran submitted his most recent request for increased ratings in May 2006. The RO subsequently scheduled the Veteran for examinations of his service-connected disabilities, including his right knee.  He was afforded this examination on July 23, 2007. 

In October 2007, the RO reduced the Veteran's evaluation for right knee chondromalacia from 20 percent to 10 percent (under Diagnostic Code 5257, based on "slight" instability) with an effective date of July 23, 2007.  The RO further determined that the Veteran's evaluation for the left knee under Diagnostic Code 5299-5010 remained properly evaluated as 10 percent disabling.  The RO also granted a separate 10 percent rating for degenerative arthritis of the right knee with associated limitation of extension, effective July 23, 2007, under Diagnostic Code 5010-5261.  

The Veteran has appealed the issues of entitlement to increased ratings for his service-connected right and left knee disabilities, to include the issue of whether a reduction in the disability rating for right knee chondromalacia from 20 percent to 10 percent, effective July 23, 2007, was proper. See January 2008 Notice of Disagreement.  
Background - Right Knee

As for the history of the disability in issue (i.e., the right knee disability), the Veteran was apparently treated in-service in 1976 and 1977 on multiple occasions for chondromalacia of the right knee. See February 1998 Rating Decision, Granting Service Connection.  At the 1998 VA examination, he complained of pain in the right knee while running, jogging, or playing tennis.  He did not use a brace or cane at that time.  There were no findings of edema, effusion, or instability.  There was also no objective evidence of dislocation, or subluxation.  There were no prior knee surgeries noted.  His patella was tender and he had pain when squatting four times.  Associated X-rays revealed bony spurring of the patella.  The pertinent diagnoses were right knee chondromalacia and right knee patellofemoral syndrome (in remission).  

In February 2001, a VA examination report indicated that the Veteran's right knee disability had progressed to the point where he was wearing a brace and using a cane.  He subjectively reported episodes of both knees giving out, despite no objective signs of instability.  His ligaments were intact.  There was pain with McMurray's and drawer testing, but they were negative, overall.   

At the July 2007 VA examination, the Veteran reported that he still used a brace/wrap for his right knee, as well as a cane for ambulation.  He endorsed daily flare-ups, pain, weakness, stiffness, and fatigability in right knee.  He stated that he was unable to stand for long periods of time.  There was positive tenderness with valgus strain, but no laxity or other objective indicators of instability were present.   Drawer signs and Lachman's and McMurray's tests were negative.  

Analysis 

Again, the pertinent issue here is whether the reduction in the disability rating from 20 percent to 10 percent, for right knee chondromalacia, effective July 23, 2007, was legally proper. 

As an initial matter, the October 2007 rating decision shows that the RO correctly noted that as the Veteran's compensation payments had not been reduced as a result of the rating reduction, the provisions at 38 C.F.R. § 3.105(e) were not applicable. 

In this regard, the Veteran's combined rating remained at 30 percent before and after the effective date of the reduction, i.e., July 23, 2007. See generally VAOPGCPREC 71-91 (Nov. 7, 1991) (38 C.F.R. § 3.105(e) does not apply to a proposed reduction in evaluation of individual disabilities where there is no reduction in the amount of compensation payable). 

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings which have continued for long periods at the same level (5 years or more).  In this case, the effective date for the Veteran's 20 percent rating for right knee chondromalacia under Diagnostic Code 5257 is November 4, 1999.  Thus, at the time of the RO's October 2007 rating decision, the 20 percent rating had been in effect for more than 5 years. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  This applies to treatment of intercurrent diseases and exacerbations, including hospital reports, bedside examinations, examinations by designated physicians, and examinations in the absence of, or without taking full advantage of, laboratory facilities and the cooperation of specialists in related lines.  See 38 C.F.R. § 3.344(a) (2011). 

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  See 38 C.F.R. § 3.344(a) (2011). 

Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. See 38 C.F.R. § 3.344(a) (2011). 

If doubt remains, after according due consideration to all the evidence developed by the several items discussed in paragraph (a), the rating agency will continue the rating in effect, citing the former diagnosis with the new diagnosis in parentheses, and following the appropriate code there will be added the reference "Rating continued pending reexamination -- months from this date, § 3.344."  The rating agency will determine on the basis of the facts in each individual case whether 18, 24 or 30 months will be allowed to elapse before the reexamination will be made. See 38 C.F.R. § 3.344(b) (2011). 

In Brown v. Brown , 5 Vet. App. 413, 420 (1993), the Court articulated three questions that must be addressed in determining whether a rating reduction was warranted by the evidence.  First, a rating reduction case requires ascertaining "whether the evidence reflects an actual change in the disability."  Second, it must be determined whether the examination reports reflecting such change were based upon thorough examinations."  Third, it must be determined whether the improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work. 

A review of the RO's October 2007 rating decision, the statement of the case (SOC) dated in March 2008, and the supplemental statements of the case (SSOC's), dated in January 2009, and December 2011, shows that the RO appears to have treated the reduction of the 20 percent rating as a claim for an increased rating. 

Of particular note, the rating decision, the SOC, and SSOC's, all phrased the issue solely as one of an evaluation (or increased disability rating), they essentially analyzed the claim as an increased rating issue, and they all failed to include or discuss the provisions of 38 C.F.R. § 3.344. 

Furthermore, as a factual matter, to the extent that the RO indicated that the findings in the Veteran's July 2007 VA examination report warranted the reduction, this report shows continued use of a cane and knee brace/wrap for subjective right knee instability.  In addition, although McMurray's, Lachman's, and drawer tests were all negative (as they always have been since the initial grant of service connection in 1998), the Veteran did experience positive tenderness with valgus strain.  The next most recent VA examination report is dated in March 2001 and this report likewise showed that the Veteran wore a right knee brace and used a cane due to reported knee instability/giving way.  Again, McMurray's, Lachman's, and drawer tests were all negative and there were no other objective signs of instability at that time either.  Nevertheless, in March 2001, the RO found that these symptoms were significant enough to warrant an increased 20 percent rating under Diagnostic Code 5257. 

When comparing the two examinations reports from 2007 and 2001, the findings do not indicate that there has been improvement in the Veteran's right knee chondromalacia. Id.  In fact, the July 2007 VA examination report suggests some increased/worsening symptomatology as it notes positive tenderness with valgus testing, which was not present upon previous examination.  

The Court has stated that both decisions by the RO and by the Board that do not apply the provisions of 38 C.F.R. § 3.344, when applicable, are void ab initio (i.e., at their inception). Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); and Brown v. Brown , 5 Vet. App. 413 (1993); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the appellant's rating without observing applicable laws and regulations the rating is void ab initio and the Court will set aside the decision). 

Simply stated, as the October 2007 rating decision that accomplished the reduction of the 20 percent evaluation for the Veteran's service-connected right knee chondromalacia did not apply the provisions of 38 C.F.R. § 3.344, the reduction is void.  The Board notes that the Veteran was never provided notice of 38 C.F.R. § 3.344 in the October 2007 rating decision or subsequent SOC and SSOCs; the decision to reduce was not in accordance with law because the RO did not, for instance, make a finding that the VA July 2007 examination used as a basis for the reduction was as full and complete as the examination on which the 20 percent rating was established in 2001; and there were also no findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

In sum, the Board finds that the Veteran's 20 percent evaluation was improperly reduced, that the reduction of the evaluation is void ab initio, and that the 20 percent evaluation for the Veteran's service-connected chondromalacia, right knee, should be restored.  Accordingly, the Board finds that restoration of the 20 percent evaluation for service-connected chondromalacia, right knee, effective July 23, 2007, is warranted. See Hayes, 9 Vet. App. at 73 (improper reduction reinstated effective date of reduction).


ORDER

As the October 2007 reduction of the Veteran's 20 percent rating was improper, restoration of the 20 percent rating for service-connected chondromalacia, right knee, effective July 23, 2007, is granted, subject to the applicable criteria governing the payment of monetary benefits.



REMAND

Further development is necessary for a fair adjudication of the Veteran's left and right knee claims.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

1. Left and Right Knee Disabilities 

With respect to the service-connected left and right knee disabilities, the Board notes that the most recent VA examiner acknowledged additional functional loss and "significant limitations" during the Veteran's reported monthly flare-ups.  Specifically, the October 2010 VA examiner stated that the Veteran was "further incapacitated" and "further worsened by 75% of his present normal self during the flare-up."  Unfortunately, the Board is unable to objectively quantify this statement (i.e., "worsened by 75% of his present normal self") in terms of degrees of additional functional loss.  The Board thus seeks clarification as to what, specifically, a 75% worsening equates to in terms of degrees of additional functional loss during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  

In addition to the above findings, the October 2010 examiner also noted that there was "obvious atrophy of the left quadriceps musculature."  However, it is unclear whether such atrophy is due to, or otherwise associated with the Veteran's service-connected left knee disability.  The examiner should clarify whether this is so.  

Accordingly, the claims file should be returned to the VA examiner who conducted the October 2010 VA examination in order to obtain an addendum opinion which clarifies the findings outlined above.  The examiner is reminded that he should specify the degree of additional functional loss due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. See DeLuca, supra; see also Mitchell, supra.  If additional psychical examination of the Veteran is deemed necessary to answer the above questions, then the RO should schedule the Veteran for a new VA examination.  

2. TDIU

As noted in the INTRODUCTION portion of this decision, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In its September 2010 remand, the Board found that the issue of entitlement to TDIU had been reasonably raised by the record.  See BVA Remand, September 2010, p. 3. 

However, the Board notes that the TDIU claim is inextricably intertwined with the above increased-rating claims since any increase in the ratings for his knees, in turn, may bear significantly on the TDIU claim. See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the Veteran's TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).


Accordingly, the case is REMANDED for the following action:

1. Send the Veteran an appropriate VCAA notice letter pertaining to the matter of entitlement to a TDIU rating.

2. Request an addendum opinion from the examiner who conducted the October 2010 VA joints examination for the Veteran's service-connected left and right knee disabilities.  The examiner is asked to clarify his findings that the Veteran is "further incapacitated" and "further worsened by 75% of his present normal self during the flare-up."  The examiner is reminded that he should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In addition, the examiner should comment upon the objective finding of left quadricep atropy, and opine whether it is at least as likely as not that the muscle atrophy is related to the service-connected left knee disability, and if so what functions are affected and to what extent. 

If the October 2010 examiner is no longer available, or if additional physical examination of the Veteran's knees is otherwise deemed necessary (e.g., if the examiner is unable to answer the above questions without psychical examination of the Veteran), then the RO should schedule the Veteran for a new VA joint examination. 

The examiner should then respond to the following: 

(a) Measure and record the Veteran's range of motion of the left and right knee (flexion and extension) in degrees. Also state whether there is any ankylosis of the left or right knee.

(b) State whether the left or right knee exhibits weakened movement, excess fatigability, or incoordination.  Also, state whether pain could significantly limit functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  Each of these determinations should be stated in terms of the degree of additional range of motion lost due to any weakened movement, excess fatigability, incoordination, or pain on use or during flare-ups.  If this is not feasible, the examiner should explain why. See Deluca and Mitchell, supra.  

(c) State whether there is objective evidence of lateral instability or recurrent subluxation of the left or right knee.  If there is, the degree (i.e., slight, moderate, severe) of such instability and/or subluxation should be discussed. If objective evidence is not found, please reconcile the Veteran's subjective reports of giving way, buckling, or instability of the knee.  In other words, please discuss the significance of these reports and state whether these subjective reports are due to something other than lateral instability or subluxation, and explain why.  Also, state whether the Veteran can have instability or subluxation of the knee which would not manifest on objective testing, and if so, the severity of such should be described in terms of slight, moderate or severe.

(d) State whether there is objective evidence of dislocated semilunar cartilage of the left or right knee with frequent episodes of "locking," pain, and effusion into the joint. 

(e) State whether there is any other evidence of left or right knee impairment, to include of the tibia or fibula or genu recurvatum.

(f) State what type of employment activities would be limited due to the Veteran's service-connected right and left disabilities or due to a combination of of his service-connected right and left knee disabilities.  The examiner should not consider impairment from any nonservice-connected disabilities or the Veteran's age when assessing the impairment of employment activities due to service-connected disabilities.

A complete rationale must be provided for any opinion offered, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered.

3. After completion of the above and any additional development deemed necessary, the issues on appeal (entitlement to an evaluation in excess of 20 percent for right knee chondromalacia, entitlement to an initial evaluation in excess of 10 percent for right knee degenerative arthritis, entitlement to an evaluation in excess of 10 percent for degenerative changes of the left knee, and entitlement to a TDIU rating) should be reviewed with consideration of all applicable laws and regulations-- to include whether any of the matters should be referred to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) and/or 38 C.F.R. § 3.321(b)(1).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


